Case 1:19-cv-00874-RBJ-MEH Document 177 Filed 05/18/20 USDC Colorado Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.,

                   Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

                   Defendant.

   ______________________________________________________________________________

   EXPEDITED STIPULATED MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS
      TO RESPOND TO CHARTER COMMUNICATIONS, INC.’S FIRST AMENDED
     ANSWER, AFFIRMATIVE DEFENSES, AND COUNTERCLAIMS, AND TO SET A
                               BRIEFING SCHEDULE
   ______________________________________________________________________________

           Pursuant to Local Civil Rule 6.1, all Parties, by and through their respective counsel

   below, jointly move the Court for an extension of time for Plaintiffs to respond to Charter’s First

   Amended Answer, Affirmative Defenses, and Counterclaims (the “Amended Counterclaims”)

   (ECF No. 165) and to set a briefing schedule in connection with Plaintiffs’ response. In support

   thereof, the Parties state as follows:

           Certification Pursuant to Local Rule 7.1: Because this motion was stipulated to by all

   Parties, no conference was appropriate.

           1.      On April 29, 2020, Charter filed its Amended Counterclaims. The current due

   date for Plaintiffs’ response to the Amended Counterclaims is May 20, 2020.

           2.      Counsel for all Parties have conferred and agreed that extensions of the briefing

   schedule are necessary not only due to the “complex issues of copyright infringement law” that

   justified extending the briefing schedule for Charter’s Motion to Dismiss, see Dkt. Nos. 37, 40,
Case 1:19-cv-00874-RBJ-MEH Document 177 Filed 05/18/20 USDC Colorado Page 2 of 4




   but also due to the recent intensification of the case schedule during a time in which client

   resources are already strained due to COVID-19.

          3.      The parties agrees that Plaintiffs shall have until June 15, 2020 to respond to

   Charter’s Amended Counterclaims, and that Charter shall have until July 20, 2020 to respond to

   Plaintiffs’ response. Plaintiffs reply brief shall be due on August 3, 2020, pursuant to Local Rule

   7.1.

          4.      All Parties to this stipulated motion confirm that they have contemporaneously

   served this motion on their clients.

          5.      For the Court’s convenience, a proposed order reflecting these agreed deadlines is

   submitted herewith.

          WHEREFORE, all Parties pray that this Court enter an Order setting forth the following

   briefing schedule in connection with Plaintiffs’ response to Charter’s Amended Counterclaims:

          •    June 15, 2020 – deadline for Plaintiffs to respond to the Amended Counterclaims

          •    July 20, 2020 – deadline for Charter to respond to Plaintiffs’ response to the
               Amended Counterclaim

          •    August 3, 2020 – deadline, pursuant to Local Rule 7.1, for Plaintiffs to reply to
               Charter’s response


           Respectfully submitted this 18th day of May, 2020.

 /s/ Jennifer A. Golinveaux                                 /s/ Jeffrey M. Gould
 Jennifer A. Golinveaux (pro hac vice)                      Matthew J. Oppenheim (pro hac vice)
 WINSTON & STRAWN LLP                                       Scott A. Zebrak (pro hac vice)
 101 California Street, 35th Floor                          Jeffrey M. Gould (pro hac vice)
 San Francisco, CA 94111-5840                               OPPENHEIM + ZEBRAK, LLP
 (415) 591-1506 (telephone)                                 4530 Wisconsin Avenue, NW, 5th Floor
 (415) 591-1400 (facsimile)                                 Washington, DC 20015
 E-mail: jgolinveaux@winston.com                            Tel: 202-480-2999
                                                            E-mail: matt@oandzlaw.com
                                                            E-mail: scott@oandzlaw.com
                                                            E-mail: jeff@oandzlaw.com


                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 177 Filed 05/18/20 USDC Colorado Page 3 of 4




 Michael S. Elkin (pro hac vice)
 Thomas Patrick Lane (pro hac vice)          Mitchell A. Kamin
 Seth E. Spitzer (pro hac vice)              Neema T. Sahni
 WINSTON & STRAWN LLP                        COVINGTON & BURLING LLP
 200 Park Avenue                             1999 Avenue of the Stars, Suite 3500
 New York, NY 10166                          Los Angeles, CA 90067-4643
 (212) 294-6700 (telephone)                  Tel: (424) 332-4800
 (212) 294-4700 (facsimile)                  E-mail: mkamin@cov.com
 E-mail: melkin@winston.com                  E-mail: nsahni@cov.com
 E-mail: tlane@winston.com
 E-mail: sspitzer@winston.com                Jonathan M. Sperling
                                             COVINGTON & BURLING LLP
 Erin R. Ranahan (pro hac vice)              The New York Times Building
 WINSTON & STRAWN LLP                        620 Eighth Avenue
 333 S. Grand Avenue                         New York, NY 10018-1405
 Los Angeles, CA 90071                       Tel: (212) 841-1000
 (213) 615-1933 (telephone)                  E-mail: jsperling@cov.com
 (213) 615-1750 (facsimile)
 E-mail: eranahan@winston.com                Janette L. Ferguson, Esq.
 E-mail: scoorg@winston.com                  Benjamin M. Leoni, Esq.
                                             LEWIS BESS WILLIAMS & WEESE, P.C.
 Craig D. Joyce                              1801 California Street, Suite 3400
 John M. Tanner                              Denver, CO 80202
 Fairfield and Woods, P.C.                   Tel: (303) 861-2828
 1801 California Street, Suite 2600          E-mail: jferguson@lewisbess.com
 Denver, Colorado 80202                      E-mail: bleoni@lewisbess.com
 (303) 830-2400 (telephone)
 (303) 830-1033 (facsimile)                  Attorneys for Plaintiffs
 E-mail: cjoyce@fwlaw.com

 Attorneys for Defendant




                                       3
Case 1:19-cv-00874-RBJ-MEH Document 177 Filed 05/18/20 USDC Colorado Page 4 of 4




                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 18th day of May 2020, a true and correct copy of the
   foregoing was filed with the Clerk of Court via the CM/ECF system, which will send notice of
   electronic filing to all counsel of record registered with CM/ECF.


                                                             /s/ Jeffrey M. Gould_______
                                                             Jeffrey M. Gould




                                                 4
